Citation Nr: 0011708	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
great toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for PTSD, and denied reopening the claim 
for service connection for a left foot disorder.

The Board remanded these claims in March 1997.  The Board 
notes that at that time, it determined that the appellant's 
claim as to residuals of a left great toe fracture was not a 
previously denied claim and determined that the issue before 
the Board was that of service connection, as opposed to a 
petition to reopen a previously-denied claim.  

In April 1999 the RO affirmed the previous denials of service 
connection for PTSD and residuals of a left great toe 
fracture.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.


4.  A fracture of the left great toe was not shown in 
service, and arthritis of the left great toe did not manifest 
within one year following service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).

2.  Residuals of a left great toe fracture were not incurred 
in or aggravated by active service, nor may arthritis be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999);  38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by VA 
inpatient and outpatient treatment reports dated during the 
early 1990's.  The reported stressors were alleged by the 
veteran to have occurred during his tour of duty while 
stationed in Vietnam.  The veteran subsequently disavowed 
having served in combat, but related that his stressors were 
related to playing war games with fellow soldiers.  The Board 
finds that the health care professionals who promulgated the 
diagnoses of PTSD have linked the disorder to events the 
veteran reportedly experienced while in service, and in 
particular while in Vietnam.  Thus, the Board finds the 
record establishes the first and third elements set out 
above.  38 C.F.R. § 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor(s) or Vietnam combat 
history reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 C.F.R. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service.  Zarycki at 98 (emphasis added).

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court'' 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4,126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

With a "chronic disease," such as arthritis, service 
connection may be warranted when the disease is manifested to 
a compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 (1999).


Factual Background

Service medical records reveal that in November 1970, the 
appellant was diagnosed with passive-dependent personality.  
In the medical report, it was noted that he had been seen at 
the medical facility regarding various complaints, but his 
centering on abdominal disturbances and pain and led to an 
accusation of malingering by a medical officer.  June 1971 
and July 1971 psychiatric evaluations were normal.  His 
record of service (DD-214) shows he trained as a "Pioneer" 
and had foreign duty with the 82nd Airborne Division in 
Europe.  He is not shown to have served in Vietnam.  His 
decorations do not include a Vietnam Service Medal or Vietnam 
Campaign Medal.  Nor is he in receipt of a Combat Infantryman 
Badge, Purple Heart Medal, or any decoration denoting combat.

No psychiatric abnormalities were found when the veteran was 
examined by VA in April 1976.

VA outpatient treatment reports dated in August 1991 show the 
veteran reported he was a Vietnam veteran.  He reported that 
he had been experiencing flashbacks from Vietnam for the past 
two weeks.  He reported becoming upset when he saw people of 
oriental ancestry.  The clinical impression was PTSD.  An 
October 1991 medical record shows the veteran reported he was 
a Vietnam combat veteran.  

The veteran was hospitalized by VA from October 8, to October 
30, 1991.  He reported that he was a Vietnam veteran.  He 
presented with a complaint of not being able to cope, 
experiencing intense feelings of anger, depression, and loss 
of control.  He stated that the precipitating stressor was 
the fact that his girl friend had her daughter living in the 
same house where they were living and this was causing 
problems.  No pertinent diagnosis was provided.

The veteran was hospitalized by VA from November 22, 1991 to 
December 13, 1991.  

A November 1991 treatment report shows the VA examiner 
recorded that the appellant related he had had PTSD since he 
had gotten out of service in 1971.  The veteran related that 
he still had flashbacks whenever he got angry.  PTSD was 
included as one of the hospital discharge diagnoses.

A December 1995 VA outpatient treatment report shows the 
veteran was continuing treatment for PTSD.  He had ongoing 
symptoms including nightmares, depression, and irritability.

At his March 1995 RO hearing, the veteran testified that he 
had not actually been in "combat;" rather, he stated that 
he had played "war games" with his fellow servicemen, and 
that it was due to the war games that he had developed 
flashbacks.  

The record reflects that the RO sent the appellant a letter 
in June 1997 asking him to furnish a statement containing as 
much detail as possible about the stressful events that he 
had been exposed to in service.  He did not respond to this 
correspondence.

In a July 1998 letter the appellant's representative stated 
that she had forwarded the appellant a memo to help expedite 
a statement regarding any and all stressful events that he 
had been exposed to while in service.  The record reflects 
that no letter from the appellant as to his stressors has 
been received.  

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence, in brief, shows that the veteran has 
related that he suffers from having participated in war games 
with fellow soldiers in service which he found very 
stressful.  He has been diagnosed with PTSD by VA medical 
professionals on the basis of his recounted Vietnam combat 
status and suffering from nightmares, flashbacks, and 
irritability.  




In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already had, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The Board finds, that upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and thus is not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was "Pioneer."  He never served in Vietnam, but 
in Europe during peacetime in that part of the world.  At his 
RO hearing he denied ever having participated in combat, and 
instead related his stressor to war games with fellow 
soldiers.


In the March 1997 remand the Board directed the RO to obtain 
from the veteran comprehensive listing and delineation of all 
stressors to which he was presumably exposed in service.  He 
did not respond to this correspondence, and efforts on the 
part of his service representative to obtained the necessary 
information were unsuccessful.  

The Board finds that the veteran has not provided any 
additional information regarding his claimed in-service 
stressor would justify further attempts at verification by 
the RO.  He has not provided any dates or places regarding 
the alleged stressor and he had not provided sufficient 
information in the form of names and unit designation of 
participants in the alleged stressor.

The Board finds the veteran's claim of entitlement to service 
connection for PTSD must be denied as the veteran's claimed 
stressor has not been corroborated by credible supporting 
evidence and he has not provided information sufficient to 
attempt further verification of the claimed incident.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In short, the sole supporting evidence that any alleged 
stressful event occurred is the notation of the veteran's 
having reported that he was a Vietnam combat veteran and 
having suffered from PTSD-related symptomatology since 
service as recorded by medical professionals in connection 
with treatment and evaluation of the veteran, and the 
veteran's testimony.

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).



The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.

The Board has placed significantly reduced probative value on 
the veteran's reports of in-service stressors he experienced 
as many of his statements are contradictory or outright 
fabrications.  When hospitalized by VA in 1991 he reported 
that he was a Vietnam combat veteran.  More recently at his 
RO hearing he denied ever having served in combat and related 
stressors to war games participation with other fellow 
servicemen.  The official service record on file shows the 
veteran never served in Vietnam, but in Europe during 
peacetime in that part of the world, nor did he ever receive 
any decoration denoting combat participation.

Based on the above examples, the Board finds that the veteran 
either is an extremely poor historian which would merit 
reduced probative value being placed on his allegations, or 
he was fabricating his alleged stressors which would merit no 
probative value being placed on his allegations of in-service 
stressors.  The record clearly shows that latter applies.

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an 
occupational specialty not specifically linked to combat 
during active duty.  He is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the veteran's having 
served in combat in Vietnam or having participated in the 
alleged events described by the veteran as war games.




Post service medical records reveal diagnoses of PTSD.  
However, it must be noted that no medical professional has 
related the diagnosis of PTSD to a specific inservice 
stressor.  This is where the appellant's claim fails.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 138.  The 
appellant has brought forth evidence of a diagnosis of PTSD, 
which has been generally related to his active service; 
however, no competent medical professional has related the 
diagnosis of PTSD to an inservice stressor.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of alleged combat participation and 
symptomatology as related by him.  The Board is not bound to 
accept medical opinions which are based on a history supplied 
by the veteran where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressor 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of PTSD shown to be 
related to recognized military stressors.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit of the doubt standard 
applied; the preponderance of the evidence is against the 
claim of service connection for PTSD and the veteran's appeal 
is denied.  38 C.F.R. § 3.304(f).


II.  Service connection for residuals of left great toe 
fracture.

Factual Background

In June 1970, the appellant reported that he had twisted his 
left ankle playing basketball.  Physical examination revealed 
full range of motion and no tenderness or swelling.  The 
diagnosis was "[a]ce bandage."  He was seen three days 
later with complaints of left foot pain.  Physical 
examination revealed no tenderness over the medial or lateral 
ligaments.  The examiner stated that there was slight 
limitation of motion and negative swelling compared to right 
foot.  The impression was mild sprain.  An x-ray taken of the 
left ankle revealed no significant abnormality.  In June 1971 
and July 1971 reports of medical examination, clinical 
evaluation of the appellant's feet and lower extremities were 
normal.

The appellant underwent a VA examination in April 1976.  He 
reported that a brick had fallen on his foot in 1970 and 
injured it.  The appellant reported ankle pain and swelling.  
An x-ray taken of the left foot at that time revealed minimal 
hallux valgus on the left great toe and minimal hypertrophic 
degenerative arthritis of the metatarsophalangeal joint.  Pes 
planus and hammertoes were also shown.  The diagnosis was 
left flat foot, hallux valgus, and hammertoes.

The appellant had an RO hearing in March 1996.  There, he 
testified that he injured his left foot when a "bridge fell 
down" on it and broke the toe.  He stated that he was in a 
cast for nine weeks.  He stated that he had developed 
arthritis over the years and that recently he had stopped 
working because of the pain in his left foot.

The appellant underwent a VA examination in August 1998.  The 
appellant stated that he injured his left foot in August 
1971, when a large piece of metal, weighing 500 pounds, fell 
on his left foot.  The appellant stated that he was treated 
with a wooden shoe for nine weeks.  The appellant reported 
pain all the time with ambulation.  The VA examiner stated 
that the appellant was able to walk on his left heel but 
could not walk on his left toe due to pain.

Examination of the left great toe revealed a prominent 
metatarsophalangeal joint with an osteophyte on the dorsal 
aspect of the first metatarsal.  There was markedly limited 
range of motion and crepitation.  X-rays taken of the left 
foot revealed an old, healed fracture at the base of the 
first metatarsal with some bridging bone between it and the 
second metatarsal.  The diagnosis was status post fracture 
and crush injury of the left great toe, first metatarsal base 
and metatarsophalangeal joint and post traumatic arthritis.  
The VA examiner stated that there was evidence of a healed 
fracture at the base of the first metatarsal and 
metatarsophalangeal joint, which was secondary to a crush 
injury sustained during active duty.

Analysis

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant underwent a VA examination in 
August 1998.  The VA examiner stated that the appellant had a 
healed fracture at the base of the first metatarsal and 
metatarsophalangeal joint, which was secondary to a crush 
injury sustained while on duty in Germany in 1971.  When 
determining whether a claim is well grounded, the evidence 
submitted in support of the claim must be accepted as true; 
however, once well-groundedness is established, the weight 
and credibility of the evidence must be assessed.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board finds that 
the VA examiner's statement, if accepted as true, is 
sufficient to establish a well-grounded claim for service 
connection for residuals of left great toe fracture.  
38 U.S.C.A. § 5107(a).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board notes that the appellant's diagnosis of residuals 
of left great toe fracture is not in dispute.  The issue 
before the Board is whether a fracture to the left great toe 
was incurred during the appellant's active service.  

After having reviewed the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for residuals of a left 
great toe fracture.  The Board finds the preponderance of the 
evidence is against the appellant's claim that he incurred a 
fracture to his left great toe during service.

The evidence in favor of the appellant's claim is the VA 
examiner's statement in the August 1998 examination report, 
wherein he related the finding of the old, healed fracture of 
the left great toe to the appellant's service.  

However, the Board finds that the August 1998 medical opinion 
is outweighed by the evidence of record.  First, the Board 
notes that the service medical records are silent for 
evidence of a fracture to the left great toe.  The service 
medical records reveal that the appellant sprained his left 
ankle in June 1970.  He complained of foot pain at that time, 
but did not report a foot injury.  X-rays of the left ankle 
were taken and revealed no significant abnormality.  
Additionally, the appellant was examined in June 1971 and 
July 1971, and the examiner stated that clinical evaluations 
of the appellant's feet and lower extremities were normal.

Although the June 1970 x-ray was not that of the left foot, 
x-rays taken of the left foot in April 1976 did not show any 
evidence of a fracture.  In the April 1976 x-ray report, the 
VA examiner stated that the appellant had hallux valgus, pes 
planus, and hammertoes of the left foot.  There was no 
finding of evidence of a fracture of the left great toe.  The 
Board accords more probative value to the service medical 
records, which were made at the time of the appellant's 
injury, than to the VA examiner's August 1998 opinion that 
the appellant had sustained a fracture to his left great toe 
in service.  The appellant did not report a foot injury in 
service.  

Instead, he reported a left ankle injury and subsequent left 
foot pain.  Examinations of his left foot and left lower 
extremity were normal in June 1971 and July 1971.  The Board 
finds that such evidence is against the appellant's claim of 
having incurred a fracture to his left great toe in service.

The Board does not contest the VA examiner's finding of an 
old, healed fracture of the left great toe; rather, the Board 
contests the VA examiner's finding that the old, healed 
fracture of the left great toe was incurred in service.  
Although the VA examiner stated that he based his opinion on 
the clinical assessment, examination, and review of the 
medical records, the Board's review of the evidence of record 
does not show that the appellant sustained a fracture to his 
left great toe in service.

X-rays taken in 1976 of the left foot, which is five years 
following the appellant's discharge from service, are silent 
for a finding of a healed fracture.  Thus, the Board has 
deduced that the VA examiner's determination that the 
appellant's residuals of a left great toe fracture were a 
result of an incident in service is clearly based upon the 
appellant's history and is not remotely supported by the 
service medical records.  The incident in 1970 consisted of a 
sprained left ankle and the use of an ace bandage.  

There was no showing of a fracture of the left great toe or 
of the appellant wearing a cast or wooden shoe for nine 
weeks.  The first showing of a fracture in the left great toe 
are the x-rays taken in August 1998.  Because it is clear 
that the VA examiner based his determination of the etiology 
of the left great toe fracture on the appellant's report of 
the incident, the Board accords the VA examiner's etiology 
determination little probative value and will not concede 
that the fracture of the left great toe was incurred in 
service.  See Coghill v. Brown, 8 Vet. App. 342, 345-46 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board bases its determination on the service medical 
records, which do not substantiate a fracture of the left 
great toe, and the 1976 VA examination report and x-ray, 
which did not establish a healed fracture of the left great 
toe five years following the appellant's discharge from 
service.  

The VA examiner's August 1998 determination, is clearly based 
upon history provided by the appellant, and the Board accords 
his opinion little to no probative value.  See id.

Additionally, the Board must note that it has found the 
appellant's testimony and statements to be not credible.  In 
reviewing the evidence of record, the appellant's statements 
have been inconsistent.  As noted by the RO in the April 1999 
supplemental statement of the case, the appellant initially 
asserted in 1976 that a brick had fallen on his foot and that 
he had sustained an injury to his left foot.  He did not 
complain of left foot problems at that time.  At the March 
1996 RO hearing, he claimed that a bridge had fallen on his 
left foot and that he had sustained a fracture.  At the 
August 1998 VA examination, the appellant reported that a 
500-pound piece of steel had fallen on his left big toe and 
that it had broken his left great toe.  At that time, the 
appellant reported that the incident occurred in late August 
of 1971, which was after he had been discharged from service.

Regardless of the inconsistent dates, the Board finds that 
the appellant's story of fracturing his left great toe in 
service to be not credible.  First, there are no service 
medical records to corroborate his story.  Second, if the 
incident occurred in 1970, the June 1971 and July 1971 
reports of medical examination did not reveal a past fracture 
of the left great toe and instead revealed normal clinical 
evaluations of the left foot.  If the incident occurred in 
late August 1971, then it was not during the appellant's 
service.  Third, x-rays taken of the appellant's left foot 
five years following his discharge from service do not reveal 
a fracture of the left great toe.  All of this evidence goes 
against the appellant's claim.  

The Board is aware that the appellant is competent to report 
that he injured his left toe in service.  However, he is not 
competent to state that he fractured his toe, as that 
requires a medical opinion.  Espiritu, 2 Vet. App. at 494.  
Regardless, the service medical records do not remotely 
substantiate his assertion of a fracture of the left great 
toe in service.  

All the service medical records show is a sprain of the left 
ankle in June 1970 and normal clinical evaluations of the 
left foot in June 1971 and July 1971.  Thus, the Board finds 
that the appellant's allegation that he sustained a fracture 
to his left great toe in service to be outweighed by the 
evidence of record.

Additionally, the appellant's statements that left his foot 
has been bothering him since service are not credible.  When 
the appellant filed a claim for benefits in 1975, he did not 
include a claim for his left foot.  At the April 1976 
examination, the appellant reported that he had injured his 
left foot, but did not report any current complaints of pain.  
He first raised the issue of pain in his left foot in 1991, 
which is 20 years following his discharge from service.  His 
silence from service to 1991, when otherwise speaking, 
constitutes negative evidence and refutes his recent 
testimony that his left foot has bothered him constantly 
since he injured it in service.  Thus, based on the 
appellant's inconsistent statements, the Board gives his 
testimony and statements little to no probative value.

The Board has substantiated why it finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for residuals of left great toe 
fracture.  The Court has recognized that the Board is not 
compelled to accept a medical opinion; rather, if the Board 
reaches a contrary conclusion, it must state its reasons and 
bases and be able to point to the evidence which supports its 
conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board has based its decision on the lack of corroborating 
evidence that the appellant sustained a fracture to his left 
great toe in service, other than the appellant's report of 
the incident.  The preponderance of the evidence in the 
claims file refutes the appellant's allegation of having 
sustained a fracture to his left great toe in service.  The 
service medical records are silent for a fracture of the left 
great toe.  Reports of medical examination conducted in June 
1971 and July 1971 revealed normal clinical findings of the 
left foot.  X-rays taken of the left foot five years 
following discharge do not reveal a past fracture of the left 
great toe.

Although the VA examiner made a finding that the appellant 
sustained a fracture to his left great toe in service in the 
August 1998 examination report, he could not be basing his 
opinion on evidence in the record.  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for residuals of a left great 
toe fracture.  Medical records created contemporaneously to 
the incident in question and made prior to the appellant's 
claim for monetary benefits related to his left great toe are 
far more probative than a VA examiner's conclusory finding, 
which is substantiated only by the appellant's report of 
history.

Finally, the evidence of record has not shown that arthritis 
of the left great toe was manifested within one year 
following service.  The first showing of arthritis in the 
left great toe is in 1976, which is five years following the 
appellant's discharge from service.  

The preponderance of evidence is against the appellant's 
claim for service connection for residuals of left great toe 
fracture, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of left great 
toe fracture is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

